Title: To James Madison from Tobias Lear, 24 August 1801
From: Lear, Tobias
To: Madison, James


					
						No. 8.
						Sir.
						Cape François, August 24th: 1801.
					
					Since I had the honor of writing to you on the 17th. & 

19th. inst. by Dr. Stevens, I have received a letter from the 

Governor (a Copy of which is enclosed) informing me that his 

residence would be established at Port Republican, and 

requesting that I would obtain instructions from my 

Government to fix myself near him.
					In my answer, I informed him that I would hasten to 

communicate his wishes on this subject to my Government, 

and in the meantime, if the interest of my Country, in its 

commercial relations with this Island, should demand it, I 

would not hesitate to make a journey to Port Republican; but that my place of 

permanent Residence must be determined by the President of 

the United States.
					I mentioned in my last letter, that the Governor had 

determined to fix his residence at Gonaïves.  This he had 

repeatedly declared to me was his determination, and had 

urged me very strongly to make a commercial establishment 

there, and to invite other Citizens of the United States to do 

the same.  His letter was the first intimation I had of his 

having changed his resolution.  And as I know the instability 

of measures here, I shall not take any steps until I see that 

they have actually established the seat of Government.  In the 

mean time, if I should find it necessary for the interest of my 

Country to go to Port Republican, or elsewhere in the Island, 

by way of an excursion, I shall not hesitate to do it, however 

inconvenient or expensive it may be to me; for, as I observed 

in a former letter, the public interests would be my primary 

object, I shall not fail to attend to it while I hold the place; but 

I must candidly declare, that, to do my duty as a faithful 

servant to the public here, I must devote my whole time to it, 

and give up all thoughts of commercial emoluments.  How 

long I shall be able to do this, with the heavy expences which 

are unavoidable here, I cannot tell; but while I remain in the 

public service its interests shall not be neglected.
					I am in daily expectation of hearing from you, and I 

pray, that if it be possible for you to give me any special 

instructions for my conduct here, that you would have the 

goodness to do so; or that it may be said in your letter that I 

must act according to my best of my judgement in cases where the 

usual instructions will not apply.
					I received a letter a few days ago from Mr. Ritchie 

the Consul at Port Republican, informing me that he should 

sail shortly for the United States, and expected to be absent 

about two months; and should leave a Mr. John Linn charged 

with his affairs.  You will observe that the Governor mentions 

in his letter that he had heard of the departure of Mr. Ritchie. 

 I think Mr. Ritchie should have given him formal notice 

thereof, or at least have let me known that he had not done 

so, which perhaps might have been better; and I shd. 

immediately have announced his intentions.  It is reported here 

that a person is appointed to take the place of Mr. Ritchie; but 

I have had no information of it, but by common report.
					I have this moment recd. a letter from Mr. 

Corbet, the British Agent in this Island, and inclose a Copy of 

it.  The passports which accompany it have the signature of 

himself and the Governor of St. Domingo.  I shall therefore 

deliver them to such Vessels as apply for them upon the 

principle mentioned in my former letters.  With the highest 

respect & most sincere Attachmt I have the honor to be Sir, 

Yr. mo. Ob. St.
					
						Tobias Lear.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
